Penelope Jo




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 17, 2014

                                       No. 04-13-00903-CV

                         John Edward SOTO II AKA Jonathan Herrasti,
                                        Appellant

                                                 v.

                                        Penelope Jo SOTO,
                                             Appellee

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-00460
                          Honorable Karen H. Pozza, Judge Presiding

                                          ORDER
        The trial court clerk has filed a notification of late record, stating that the appellant has
failed to pay or make arrangements to pay the fee for preparing the clerk’s record and that the
appellant is not entitled to appeal without paying the fee.

         We, therefore, ORDER appellant to provide written proof to this court within fourteen
days of the date of this order that either (1) the clerk’s fee has been paid or arrangements have
been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s
fee. If appellant fails to respond within the time provided, this appeal will be dismissed for want
of prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal
of appeal if appellant fails to comply with an order of this court).


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court